Citation Nr: 1644628	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  09-46 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from May 1984 to May 1987.  This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). 

In July 2011, the Veteran provided testimony before an Acting Veterans Law Judge (AVLJ) at a videoconference hearing.  The AVLJ that conducted that hearing is no longer employed at the Board.  In March 2016, the Veteran provided a written statement indicating that he did not wish to have a hearing before another Veterans Law Judge.

In April 2012, the Board reopened the Veteran's claim for service connection for headaches and remanded the reopened claim, as well as the issue of whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, for further development.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied service connection for a psychiatric disorder in a December 2004 rating decision.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  

2.  Evidence received since the December 2004 rating decision is cumulative or redundant of evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2004 RO decision, which denied the Veteran's claim of service connection for a psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  The criteria for reopening the claim of service connection for a psychiatric disorder have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  A standard notice letter was sent in March 2009 which fulfilled this duty.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. §5103A (West 2014); 38 C.F.R. § 3.159 (c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  Records were obtained from the Social Security Administration (SSA).  VA attempted to obtain records of an inpatient hospitalization during service as referred to by the Veteran; the record contains a Formal Finding dated in June 2013 on the unavailability of such records.

A VA examination regarding the psychiatric disorder issue is not required because the Veteran has not submitted new and material evidence to reopen the claim for service connection.  See 38 C.F.R. § 3.159 (c)(4)(iii).  Thus, VA's duty to assist has been met.

II.  New and Material Evidence- Psychiatric Disorder

In December 2003, the Veteran filed a service connection claim for an acquired psychiatric disorder, claimed as depression.  The Veteran submitted an amended statement in July 2004 in whi ch he sought to add a service connection claim for posttraumatic stress disorder (PTSD).  The RO denied these claims by way of a rating decision dated December 2004 on the grounds that there was no diagnosis of PTSD and no evidence of record showing that depression was incurred in or aggravated by service.  The Veteran was notified of this decision and provided his appellate rights, but did not perfect an appeal.  Additionally, new and material evidence was not received within the time period in which to appeal.  See 38 C.F.R. § 3.156 (b).  The December 2004 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran sought to reopen his service connection claim for depression in December 2008.  The RO denied the Veteran's claim to reopen in a June 2009 rating decision on the grounds that he failed to submit new and material evidence.  Specifically, the Veteran failed to submit evidence showing that his currently diagnosed depression was incurred in or aggravated by service.  The Veteran was notified of this decision and provided his appellate rights.  He perfected this appeal.

Preliminarily, the Board is aware that a claim for a psychiatric disorder cannot be a claim limited only to that diagnosis, but must be considered a claim for any mental disability that may reasonably be encompassed by several factors including a veteran's description of the claim, the symptoms a veteran describes, and the information a veteran submits or that VA obtains in support of the claim. See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  As noted above, the Veteran's claims of service connection for PTSD and depression were separately adjudicated. In the current claim to reopen before the Board, the Veteran has specifically identified the issue as a claim to reopen service connection for depression. 

The Veteran has not attempted to reopen his claim of entitlement to service connection for PTSD.  In fact, he made no such mention of it and there remains no evidence of record to show that the Veteran has diagnosed PTSD.  The Veteran has also routinely identified his psychiatric symptoms as depression and VA treatment records reflect this finding.  Given the procedural history of the Veteran's service connection claims for PTSD and depression, as well as the circumstances of the current claim to reopen, the Board has rephrased the issue on appeal as whether new and material evidence was submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression.  See Clemons, 23 Vet. App. at 5-6. 

At the time of the December 2004 rating decision, the evidence consisted of the Veteran's service treatment records; private and VA treatment records, including a June 2004 psychiatric evaluation and VA hospitalization reports; and lay statements from the Veteran and his mother attesting to his depression and suicidal ideation.

Relevant evidence added to the record since December 2004 includes the Veteran's videoconference testimony, additional VA and private treatment records, and records from the SSA.  

The Veteran's hearing testimony is essentially duplicative of his written statements of record in December 2004.  The new treatment records show ongoing psychiatric treatment; they do not provide a nexus between the current psychiatric disability and the Veteran's period of service.  Thus, the evidence does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

Therefore, while the evidence is new, it is not material within the meaning of 38 C.F.R. § 3.156 (a) because it does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claims.  The record still lacks sufficient evidence of a nexus between a current psychiatric disability and the Veteran's period of service.  Accordingly, the Board finds that the evidence received subsequent to December 2004 is not new and material and does not serve to reopen the Veteran's claim of service connection for a psychiatric disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence not having been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include depression, that benefit is denied.


REMAND

The Veteran contends that he is entitled to service connection for headaches.  He contends that his current headaches are a result of inservice injuries or are secondary to his service connected left forehead laceration.  

The Board's April 2012 remand noted that an April 2010 VA examiner's opinion was inadequate; the Board remanded the case for an addendum opinion from the VA physician who conducted the April 2010 examination.  The physician was specifically asked, in part, to provide an opinion as to whether the currently diagnosed headaches are proximately due to or aggravated by the Veteran's service-connected forehead laceration.  The June 2012 addendum opinion obtained on remand addressed the Veteran's contentions regarding direct service connection, but it did not include any discussion of secondary service connection.  Thus, the Board must remand to obtain a further addendum opinion from that VA physician, or if she is unavailable, another examination must be conducted.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO must return the claims file to the examiner who performed the April 2010 VA neurology examination (and provided the June 2012 addendum opinion), if available.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  If this examiner is unavailable or indicates that another VA examination is necessary, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo a VA examination to determine the etiology of the currently diagnosed headaches. 

The reviewer must express an opinion as to whether the currently diagnosed headaches are proximately due to or aggravated by the Veteran's service-connected forehead laceration.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  

2.  After the requested examination/opinion has been completed, the RO must review the report to ensure that it is in complete compliance with the directives of this remand.  The report must be returned to the examiner if it is deficient in any manner.

3.  Thereafter, the RO must ensure that the development above has been completed in accordance with the remand order, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claim.  If the benefit on appeal remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


